United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 







Inventor: Dana Conrad Kowasic		:
Application No. 16/518,753			:		Decision on Petition
Filing Date: July 22, 2019			:				
For: 	Privacy Protection System for 	:
Electronic Devices			:
	

This is a decision on the petition under 37 C.F.R. § 1.181 filed September 7, 2021, to withdraw the holding of abandonment of the above-identified application.

The petition is dismissed.

Any renewed petition under 37 C.F.R. § 1.181 must be filed within TWO (2) MONTHS of the issue date of the instant decision.  Extensions of the two-month time period may NOT be obtained under 37 C.F.R. § 1.136(a).  The renewed petition should be titled “Renewed Petition under 37 C.F.R. § 1.181.”  This is not a final agency action within the meaning of 5 U.S.C.         § 704.

On September 7, 2021, the Office issued a non-final Office action setting a shortened statutory period for reply of three (3) months.  

A communication in the form of a page including a single claim was filed on February 2, 2021.  As will be discussed, the communication fails to constitute a proper reply to the Office action.

A proper reply to the Office action was not timely filed, and an extension of time was not obtained.  As a result, the application became abandoned on December 8, 2021.

The Office issued a Notice of Abandonment on July 20, 2021.

The petition was filed on September 7, 2021.

The communication filed February 2, 2021, fails to constitute a reply under 37 C.F.R. § 1.111.  The communication does not include any language indicating the page is being submitted in response to the Office action.   The communication does not state applicant is seeking to amend a claim. 

Pursuant to 37 C.F.R. § 1.111(b), a reply must “distinctly and specifically” address each rejection and either explain why the applicant believes the rejection is erroneous and/or, if the reply includes an amendment, explicitly address how the changes made by the amendment

overcome the rejections.  The communication does not discuss any of the rejections in the Office action.

The communication fails to comply with 37 C.F.R. § 1.33 because the communication is not signed by the applicant or a registered patent practitioner.

Even if the communication was labeled as an amendment, the amendment would fail to comply with 37 C.F.R. § 1.121(c).  The communication does not include a listing of all claims previously presented in so far as the list of claims only includes one claim.  The communication does not include a status identifier for claim in the communication.  The communication fails to provide a status identifier for Claims 2-4 and 6-11.  The claim in the communication does not include markings identifying the changes being made to the claim.

In view of the prior discussion, a proper reply was not timely filed, and the holding of abandonment will not be withdrawn.

Applicant may wish to consider filing a petition under 37 C.F.R. § 1.137(a) to revive the application.  A petition under 37 C.F.R. § 1.137(a) must include the required reply (unless previously filed), the required petition fee ($525 for a micro entity), and a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 C.F.R. § 1.137(a) was unintentional.  A petition to revive form can be found at: http://www.uspto.gov/sites/default/files/forms/sb0064.pdf.

As a courtesy, the Office notes questions concerning formal requirements that must be satisfied when filing an amendment may be directed to the examiner or to the Office’s Pro Se Assistance Center at (866) 767-3848.

Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.1 		 
	
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions

By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203. 

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions




    
        
            
    

    
        1 Document Code “PET.OP”, which has a document description of “Petition for review by the Office of Petitions,” should be used if the request for reconsideration is filed electronically.  See EFS-Web Document Description List at http://www.uspto.gov/patents-application-process/filing-online/efs-web-document-description-list.  General information concerning EFS Web can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.